Case: 16-10122   Document: 00513646863   Page: 1   Date Filed: 08/22/2016




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                United States Court of Appeals

                              No. 16-10122
                                                                         Fifth Circuit

                                                                       FILED
                            Summary Calendar                     August 22, 2016
                                                                  Lyle W. Cayce
PETRO-HUNT, L.L.C.,                                                    Clerk


                                        Plaintiff-Appellee
v.

WILLIAMS-SOUTHERN COMPANY, L.L.C.,

                                        Defendant-Appellant

************************************************************************

WILLIAMS-SOUTHERN COMPANY, L.L.C.,

                                        Defendant-Appellant
v.

PETRO-HUNT, L.L.C.,

                                        Plaintiff-Appellee



                Appeal from the United States District Court
                     for the Northern District of Texas
                          USDC No. 3:13-CV-1588
                          USDC No. 3:14-CV-1069


Before WIENER, CLEMENT and HIGGINSON, Circuit Judges.
     Case: 16-10122      Document: 00513646863         Page: 2    Date Filed: 08/22/2016



                                      No. 16-10122
PER CURIAM:*
       This appeal arises from extended and protracted motion practice in the
district court between Defendant-Appellant and Plaintiff-Appellee that
followed their Settlement Agreement which, unfortunately, failed to settle the
parties’ disagreements because of their differing interpretations of that
contract. We have thoroughly reviewed the record on appeal, including the
briefs of the parties, the Defendant-Appellant’s record excerpts, and,
particularly, the district court’s extensive and detailed explanation in its Order
of January 6, 2016, which resulted in its Final Judgment of that date.
Concluding that nothing would be gained by our reiterating the district court’s
painstaking explanation for its rulings, we affirm that court’s Judgment,
essentially for its express reasons.
AFFIRMED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2